COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 STEVEN MICHAEL SINGLETON,                                   No. 08-15-00238-CR
                                              §
                        Appellant,                               Appeal from
                                              §
 v.                                                      Criminal District Court No. 2
                                              §
 THE STATE OF TEXAS,                                       of Dallas County, Texas
                                              §
                        Appellee.                            (TC # F-1523135-I)
                                              §

                                      JUDGMENT

       The Court has considered this cause on Appellant=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order that this decision be certified

below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF NOVEMBER, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.